Case: 5:09-cv-00569-BYP Doc #: 618 Filed: 12/23/20 1 of 4. PageID #: 9501




  PEARSON, J.

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

  DAVID M. CLAPPER,                                 )
                                                    )     CASE NO. 5:09CV0569
                 Plaintiff,                         )
                                                    )
                 v.                                 )     JUDGE BENITA Y. PEARSON
                                                    )
  CLARK DEVELOPMENT INC., et al.,                   )
                                                    )
                 Defendants.                        )     ORDER



         Attorney Brent L. English represented on a limited basis David Bruno, an ancillary party

  in the above-entitled action. See Notice of Limited Appearance of Counsel (ECF No. 490).

  Attorney English failed to appear at a hearing for his client and then failed to appear at a

  subsequent hearing to show cause why he was absent at the first hearing. A conflicting state

  court civil jury trial, which Attorney English said was scheduled before his obligation to appear

  in federal court arose, was the reason given for his failure to appear on October 29, 2015. See

  Transcript of Contempt Hearing (ECF No. 547). United States District Judge John R. Adams

  rejected Attorney English’s explanation, held him in contempt under 18 U.S.C. § 401, and

  imposed a $500 fine. See Orders (ECF Nos. 539 and 611). However, Judge Adams did not

  clearly state whether the Court was holding Attorney English in criminal or civil contempt.

  Attorney English appealed the contempt order.
Case: 5:09-cv-00569-BYP Doc #: 618 Filed: 12/23/20 2 of 4. PageID #: 9502




  (5:09CV0569)

            In Clapper v. Clark Development, Inc., 747 Fed.Appx. 317 (6th Cir. 2018) (ECF No.

  615), the United States Court of Appeals for the Sixth Circuit vacated the district court’s criminal

  contempt order and remanded the case due to substantive and procedural missteps by Judge

  Adams in the contempt proceeding against Attorney English. Id. at 323-25. The Sixth Circuit

  also ruled that on remand, the contempt proceeding be reassigned to a different district judge. Id.

  at 325.

            On remand, the undersigned held a Telephonic Status Conference on the record with all

  counsel and parties impacted by the decision of the Court of Appeals. Present were Attorneys

  Orville E. Stifel, II and Brent L. English. Attorney Steven D. Shandor was also present as

  counsel for Defendant Huntington National Bank, until he was excused.

            The Court, has considered the applicable law and the arguments of counsel, as well as the

  entire record in this matter. The Court incorporates by reference the factual and procedural

  background set forth in the decision of the Sixth Circuit. Id. at 319-21. Attorney English

  admittedly did not appear for the October 29 show cause hearing, but contends that he had good

  reason for his non-appearance. “[T]his scheduling conflict was one of English’s own making, at

  least in part.” Id. at 325. Moreover, the Transcript of Contempt Hearing (ECF No. 547) shows

  Attorney English was disrespectful towards or critical of Judge Adams when he was forced to

  appear. Attorney English is hereby penalized for that behavior, and for failing to comply with

  five separate orders (ECF Nos. 518, 524, 526, 527, and 531) entered by the district court between

  the October 21 and October 29 hearings that “clearly and unequivocally” required him to appear

  and show cause why he should not be held in contempt. Clapper, 747 Fed.Appx. at 325.


                                                    2
Case: 5:09-cv-00569-BYP Doc #: 618 Filed: 12/23/20 3 of 4. PageID #: 9503




  (5:09CV0569)

         As noted by the Court of Appeals, “there are penalties[ ] other than criminal contempt”

  that may be levied against attorneys whose conduct falls below the standard of what is expected

  from members of the federal bar. In re Smothers, 322 F.3d 438, 442 (6th Cir. 2003). Courts may

  “recommend[ ] to the appropriate bar association that the attorney be subject to disciplinary

  action such as a public reprimand” or post a public reprimand directly on the court’s website that

  provides “details of the misconduct, and the court’s disapproval.” Id. at 443. The Sixth Circuit

  has also suggested that “the imposition of a fine unaccompanied by a formal sanction could be

  used” as a “penalt[y] for tardiness without resorting to a finding of criminal contempt.” Id. Such

  a penalty could take the form of a fine payable “to a charity of the attorney’s choice or to the

  clerk’s office to be used for expenses associated with the jury . . . which necessarily increase

  when proceedings are delayed.” Id. In exercising the flexibility to equitably tailor punishments

  that appropriately fit Attorney English’s disrespectful conduct and criticism directed towards

  Judge Adams, as well as for failing to comply with five separate orders, the Court hereby

  imposes a non-criminal monetary penalty unaccompanied by a formal sanction.

         Accordingly, Attorney Brent L. English is directed to pay Five Hundred Dollars ($500) to

  the clerk’s office to be used for expenses associated with the jury. A check or money order is to

  be made payable to “Clerk, U.S. District Court” and is to be sent by regular mail (postmarked on

  or before December 30, 2020) to: Clerk, U.S. District Court, Carl B. Stokes United States Court




                                                   3
Case: 5:09-cv-00569-BYP Doc #: 618 Filed: 12/23/20 4 of 4. PageID #: 9504




  (5:09CV0569)

  House, 801 West Superior Avenue, Cleveland, Ohio 44113-1830.1 The Clerk is further directed

  to forward a copy of this Order to the court’s financial office.

         Now that the last live controversy in the case at bar has been decided, the above-entitled

  action is hereby closed.



         IT IS SO ORDERED.


   December 23, 2020                              /s/ Benita Y. Pearson
  Date                                          Benita Y. Pearson
                                                United States District Judge




         1
            The Clerk’s Office intake windows will be closed. Mail will be received and
  processed each business day. Payments by check or money order will be accepted by
  mail and will be processed when received. Cash payments will not be accepted during
  this period. See Amended General Order No. 2020-08-4 at 5-6.

                                                    4
